Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Ms. Heather Flanagan, on Feb. 7, 2022.
The application has been amended as follows.  The claims have been amended as follows.  Claim 1 has been amended as shown below to make the claim clearer and easier to read, as it is quite lengthy and many parts.  Claim 15 has been amended as shown below for definite claim language.  The other claims remain as shown in the claim set filed on Jan. 19, 2022.  Of these claims, claims 4, 5, 16 and 22-26 have been canceled.  

1.  (currently amended) A method of producing a polyhydroxyalkanoate copolymer from an organic waste product, the method comprising:  
(a) assessing a wt% of a first volatile fatty acid and a wt% of a second volatile fatty acid in a liquid mixture comprising volatile fatty acids from the organic waste product based on the total weight of the carboxylic acids in the liquid mixture, the total weight of volatile fatty acids in the liquid mixture, or the total weight of lactic acid and volatile fatty acids in the mixture;  
(b) adjusting a ratio of the wt% of the first volatile fatty acid to the wt% of the second volatile fatty acid in the liquid mixture to yield a modified liquid mixture;  
(c) combining the modified liquid mixture with polyhydroxyalkanoate-producing bacteria;
(d) fermenting the polyhydroxyalkanoate-producing bacteria in the modified liquid mixture  to yield a polyhydroxyalkanoate copolymer; and  
(e) extracting the polyhydroxyalkanoate copolymer from the polyhydroxyalkanoate-producing bacteria, wherein adjusting the ratio of the wt% of the first volatile fatty acid to the wt% of the second volatile fatty acid comprises:  
(i) combining an additional quantity of the first volatile fatty acid, an additional quantity of the second volatile fatty acid, or both to the liquid mixture; or 
(ii) removing a quantity of the first volatile fatty acid, a quantity of the second volatile fatty acid, or both from the liquid mixture.    

15.  (currently amended) The method of claim 8, wherein the modified liquid mixture comprises a ratio of wt% of acetic acid to wt% of propionic acid in a range of 0.4:1 to 13:1.

The following is an examiner’s statement of reasons for allowance.  The claims are free of the prior art.  Bengtsson et al. (“Production of polyhydroxyalkanoates from fermented sugar cane molasses by a mixed culture enriched  in glycogen accumulating organisms,” J Biotechnol 145:253-263, 2010), cited in Applicants’ IDS of Jan. 27, 2020, disclose a method of making a polyhydroxyalkanoate copolymer from an organic waste product (molasses, from sugar cane, from the sugar industry), by assessing the amounts of the small/short-chain fatty acids in the molasses, adjusting the weight ratio of a first fatty acid (propionic acid) to a second fatty acid (and to several other fatty acids), adding a mixed culture of microorganisms that can ferment the starting material to make the polymer, fermenting the mixture and extracting the polymer product.  See pp.  255-257, in particular Experiment II, Section 3.2.2 and Table 1.  In this Experiment, the amount of the first fatty acid was increased by a one-time instability of the acidogenic reactor (see p. 257, right col.).  The reference is not explicit as to what the instability was or what caused it.  The instability may have been a change in the reactor’s conditions or operation that caused an anaerobic atmosphere or an acidic (low-pH) starting material for fermentation, which caused the production of propionic acid from sugars and/or other acids in the molasses.  Nevertheless, the reference does not disclose that the amounts, or weight ratios, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-01-25